DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki et al. (JP 2008108247 A, hereinafter Miki).
Regarding Claim 1:
	Miki discloses:
An information processing device comprising a control unit configured to acquire actual traveling information about a first vehicle that travels along a first traveling route.  Paragraph [0006] describes traveling data been collected and accumulated as the vehicle travels.
and to generate control information based on the acquired traveling information about the first vehicle.  Paragraph [0032] describes a main control device 26 that controls the operation of the motor 24, the generator 22, and the inverter.  Paragraph [0033] describes that this main control device 26 controls the usage ratio of the engine 21 and the motor 24 according to the traveling state of the vehicle.  Paragraph [0034] additionally describes the main control device 26 can perform navigation control using navigation control information provided by the traveling data processing unit 11.
the control information being information for reproducing a traveling state of the first vehicle on the first traveling route.  Paragraph [0016] describes the vehicle speed can be reproduced using the extracted travel data.  This can additionally be seen in figure 6A.  Paragraph [0017] describes that the original traveling data is accurately reproduced from the stored travel data using several tens of points, such as C1 to C16, b1 to b7, and a1 to a2.  Paragraph [0009] describes the goal of this invention is to “efficiently compress traveling data while suppressing a decrease in data accuracy.”
	Claims 9 and 15 are substantially similar to claim 1 and are rejected on the same grounds.

Regarding Claim 8:
	Miki teaches:
An information processing system comprising: the information processing device according to claim 1; and the first vehicle that provides the traveling information to the information processing device.  Paragraph [0032] describes a main control device 26 that controls the operation of the motor 24, the generator 22, and the inverter.  Paragraph [0033] describes that this main control device 26 controls the usage ratio of the engine 21 and the motor 24 according to the traveling state of the vehicle.  Paragraph [0034] additionally describes the main control device 26 can perform navigation control using navigation control information provided by the traveling data processing unit 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of el Kaliouby et al. (US Pub No: 2020/0242383 A1, hereinafter Kaliouby).
Regarding Claim 2:
Miki teaches the above inventions in claim 1.  Miki does not teach controlling a traveling state of a second vehicle that travels on a route different from the first traveling route and a control unit that provides control information to the second vehicle.
Kaliouby teaches:
The information processing device according to claim 1, wherein: the control information includes information for controlling a traveling state of a second vehicle that travels along a second traveling route different from the first traveling route.  Paragraph [0130] describes a cognitive state profile communication can include sending cognitive state profile information to a first vehicle 1320, to a second vehicle 1330, and so on.  This cognitive state profile communication can manipulate the first vehicle or second vehicle to recommend a different route.  Therefore, this means a first vehicle and a second vehicle can have a different route from each other.
and the control unit provides the control information to the second vehicle.  Paragraph [0130] describes a cognitive state profile communication can include sending cognitive state profile information to a first vehicle 1320, to a second vehicle 1330, and so on.  This cognitive state profile communication can manipulate the first vehicle or second vehicle to recommend a different route.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Miki to incorporate the teachings of Kaliouby to show controlling a traveling state of a second vehicle that travels on a route different from the first traveling route and a control unit that provides control information to the second vehicle.  One would have been motivated to do so to manipulate the vehicles to optimize the traveling route ([0065] of Kaliouby).
Claims 10 and 16 are substantially similar to claim 2 and are rejected on the same grounds.

Regarding Claim 3:
Miki and Kaliouby teach:
The information processing device according to claim 2, wherein the control unit generates the control information in association with road surface information about the second traveling route.  Paragraph [0039] of Miki describes road data that can store information about each road on the map data.  This includes the road surface condition.  Paragraph [0130] of Kaliouby describes a second vehicle 1330, where the road data taught in Miki can be tracked.
Claims 11 and 17 are substantially similar to claim 3 and are rejected on the same grounds.

Claim(s) 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Kaliouby and further in view of Ayumi et al. (WO 2019155557 A1, hereinafter Ayumi).
Regarding Claim 4:
Miki and Kaliouby teach the above inventions in claim 2.  Miki and Kaliouby do not teach an image obtained by picking up an exterior of the first vehicle, a control unit that generates information based on the traveling image, generate the control information in association with the generated image information, and image information being shown on a windshield of the second vehicle while being superimposed on an actual landscape on the second traveling route.
Ayumi teaches:
The information processing device according to claim 2, wherein: the traveling information includes a traveling image that is obtained by picking up an exterior of the first vehicle.  Paragraph 7 describes an image acquisition unit that acquires a landscape around a moving object and a predetermined point around the moving objects to assist the driving of the moving object.
and the control unit generates image information based on the traveling image.  Paragraph 7 describes a display control unit that displays the landscape image.
and generates the control information in association with the generated image information.  Paragraph 7 describes a display control unit that displays a driving support image to be superimposed on the landscape image on a display unit to support the driving support.
the image information being shown on a windshield of the second vehicle while being superimposed on an actual landscape on the second traveling route.  Paragraph [0066] and figure 6 describes a display unit 15 that includes a projection device 31 and a reflecting mirror 32.  The projection device 31 projects image light toward the reflecting mirror 32.  The reflecting mirror 32 is reflected by the windshield FG of the vehicle.  This paragraph describes that the image is show on a windshield of the vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Miki and Kaliouby to incorporate the teachings of Ayumi to show an image obtained by picking up an exterior of the first vehicle, a control unit that generates information based on the traveling image, generate the control information in association with the generated image information, and image information being shown on a windshield of the second vehicle while being superimposed on an actual landscape on the second traveling route.  One would have been motivated to do so that the correlation between the image and an actual road can be easily understood (Abstract of Ayumi).
Claims 12 and 19 are substantially similar to claim 4 and are rejected on the same grounds.

Claim(s) 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Kaliouby and further in view of Noguchi et al. (US Pub No: 2019/0276036 A1, hereinafter Noguchi).
Regarding Claim 5:
Miki and Kaliouby teach the above inventions in claim 2.  Miki and Kaliouby do not teach a vehicle being a driving school vehicle.
Noguchi teaches:
The information processing device according to claim 2, wherein the second vehicle that travels along the second traveling route includes at least one of a general vehicle that travels along a traveling route on a general road and a driving-school vehicle that travels along a traveling route in a driving school.  Paragraph [0097] describes a vehicle being a driving school vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Miki and Kaliouby to incorporate the teachings of Noguchi to show a vehicle being a driving school vehicle.  One would have been motivated to do so to detect the driving state of a vehicle and the environment in which the vehicle travels (Abstract of Noguchi).
Claim 20 is substantially similar to claim 5 and is rejected on the same grounds.

Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Ohnishi et al. (US Pub No: 2022/0350406 A1, hereinafter Ohnishi).
Regarding Claim 6:
	Miki teaches the above inventions in claim 1.  Miki does not teach a driving simulator.
Ohnishi teaches:
The information processing device according to claim 1, wherein: the control information includes information for controlling an operation state of a driving simulator; and the control unit provides the control information to the driving simulator.  Paragraph [0039] describes a vehicle driving simulator.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Miki to incorporate the teachings of Ohnishi to show a driving simulator.  One would have been motivated to do so in order to understand feedback and testing of different systems ([0039] of Ohnishi).
Claim 13 is substantially similar to claim 6 and is rejected on the same grounds.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Morita et al. (US Pub No: 2022/0305375 A1, hereinafter Morita)
Regarding Claim 7:
Miki teaches the above inventions in claim 1.  Miki does not teach a game machine.
Morita teaches:
The information processing device according to claim 1, wherein: the control information includes information for controlling an operation state of a game machine; and the control unit provides the control information to the game machine.  Paragraph [0027] describes a input device to operate a game machine.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Miki to incorporate the teachings of Morita to show a game machine.  One would have been motivated to do so because a game machine can be used as a teaching device for a second driver to learn how to drive before driving in the real world.
Claim 14 is substantially similar to claim 7 and is rejected on the same grounds.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Kaliouby and further in view of Tsunoda et al. (US Pub No: 2020/0310546 A1, hereinafter Tsunoda).
Regarding Claim 18:
Miki and Kaliouby teach the above inventions in claim 16.  Miki and Kaliouby do not teach a moving image that is provided to an occupant in a vehicle cabin of the vehicle.
Tsunoda teaches:
The vehicle according to claim 16, wherein the control unit acquires information about a moving image that is provided to an occupant in a vehicle cabin of the vehicle, and generates the control information in association with the acquired information about the moving image.  Paragraph [0045] describes an image generating unit 51 that reads out display data for content such as a moving image or a still image from the memory 47.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Miki and Kaliouby to incorporate the teachings of Tsunoda to show a moving image that is provided to an occupant in a vehicle cabin of the vehicle.  One would have been motivated to do so in order to display live real-time images of the vehicles surroundings to the driver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung (US Pub No: 2020/0164844 A1): The present disclosure relates to a vehicle that detects a road surface state during operation of a vehicle stability system due to rapid braking while the vehicle is traveling, generates information about the detected road surface state, and shares the generated information with at least one external object, and a method of providing information about the road surface state for the vehicle. In addition, the present disclosure relates to a vehicle that receives information about the state of a road surface on which at least one external vehicle is traveling from the external vehicle during traveling, determines whether the state of the road surface on which the vehicle is currently traveling corresponds to a dangerous state or a safe state based on the received information about the road surface state, and informs a driver of the determination result, and a method of providing safe driving for the vehicle.
Mimura (US Pub No: 2022/0063675 A1): An autonomous driving vehicle information presentation device includes a traffic congestion information acquisition unit that acquires information on traffic congestion ahead in a traveling direction of an own vehicle, a traveling lane identification unit that identifies a lane where the own vehicle is currently located, a stop position prediction unit that acquires a traveling state of a preceding vehicle based on an external environment information and the traffic congestion information, and to predict a stop position related to the preceding vehicle based on the acquired traveling state, an action plan generation unit that generates an action plan of the own vehicle based on the stop position and the currently located lane, and an information presentation unit that presents information including the generated action plan through using an external display device provided at a rear portion of a vehicle interior of the own vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665